ANSTEAD, Chief Judge,
specially concurring:
I agree that the decision of the trial court should be affirmed because there is no real dispute as to the sufficiency of the language creating the easement challenged by the appellant. Neither is there a claim or proof of fraud or misrepresentation as to the extent or creation of the easement. Although there apparently was a question as to the improper allocation of responsibility for taxes on the easement area, this portion of the litigation was settled by the parties. In short, there is simply no proof in the record which would support a hold*1029ing that the easement in question is unlawful.